Title: To Thomas Jefferson from C. W. F. Dumas, 3 March 1789
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 3e. Mars 1789.

Connoissant, comme je le fais, la ponctualité de Votre Excellence à répondre aux Lettres, et ses bontés pour moi, je ne suis pas sans inquiétude sur le sort de celles du 11e. Dec. et 23 Janv. que j’ai eu l’honneur de Lui écrire, et de leurs incluses pour le Congrès. Je languis pareillement d’apprendre que Votre Excellence jouit avec ses chers Enfans d’une parfaite santé. Enfin, depuis l’heureuse coalition des vrais intèrêts du Monarque et du bon Peuple françois, je pense que V. E. pourra, sans inconvénient, m’en apprendre de bonnes nouvelles, qui me seront très-précieuses et par elles-mêmes, et par la main respectable qui m’en favorisera, et dans la solitude où je dois végéter; car, excepté le Chargé d’Affaires de France une ou deux fois par semaine, je ne puis voir personne avec quelque agrément, pas même ma famille, pour raisons aussi tristes que compliquées. Malade moi-même, je ne puis sortir que rarement, par l’inclémence actuelle de l’air. Jugez, Monsieur, combien une Lettre de Votre Excellence charmeroit les ennuis et les dégoûts de celui qui est, avec le plus vrai respect, De Votre Excellence, Le très-humble & très-obéissant serviteur

C W F Dumas

